Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Applicant elects Group I, claims 1-5.
Claims 1-5 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Provisional Application No. 62/213,761 filed 09/03/2015.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 01/14/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/20/2020 and 08/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered if signed and initialed by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites an apparatus for allocating address space, however there are no steps in the claims that describe allocating/assigning address space. They are just steps for saving/reserving the address space. Therefore, it is unclear to the Examiner where the allocation of the address space is performed. Appropriate correction and clarification are required.
Claims not specifically mentioned are rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IPv6 Router Advertisement Prefix Delegation Option, hereinafter “Lutchansky” [Applicant’s IDS].
As per claim 1, Lutchansky teaches an apparatus (Lutchansky: abstract; a site router) comprising: 
a non-transitory memory having instructions stored thereon (Lutchansky: section 3.3.4; persistent storage) for allocating address space (Lutchansky: section 3.1; assign address prefixes either statically or dynamically); and 
a processor, operably coupled to the non-transitory memory, the processor configured to perform the steps (Lutchansky implicitly teaches a processor coupled to a memory in order to implementing the steps):
locating a router on a network (Lutchansky: section 3.3; send Router Solicitation messages as described in [DISCOVERY]); 
sending a router solicitation message including an address allocation flag to the router to reserve the address space (Lutchansky: section 3.3; send Router Solicitation messages as described in [DISCOVERY]…Upon receiving a Router Solicitation message containing a Prefix Delegation option, the router MUST process the message as described in [DISCOVERY] and [ADDRCONF] before processing the PD option); 
receiving a router advertisement message based upon the router solicitation message including an address space option (Lutchansky: section 3.3.1; Once the site router has numbered each link, it SHOULD send Router Advertisement messages to allow hosts to use address autoconfiguration [ADDRCONF] to obtain global addresses); and 
saving the address space option provided in the router advertisement (Lutchansky: section 3.3.1; The link prefix assignments MUST be made in accordance with [ADDR-ARCH], which will require that the link prefixes are 64 bits long.  The site router SHOULD preserve this numbering in persistent storage to allow the same assignments to be made after a reboot of the site network equipment). 
As per claim 2, Lutchansky teaches the apparatus of claim 1, wherein the address space option recommends an allocatable address range (Lutchansky: section 4; The Prefix Delegation option appears in Router Advertisement packets).
As per claim 3, Lutchansky teaches the apparatus of claim 2, wherein the address space option in the received router advertisement is contingent upon the suggested address space option in the router solicitation message (Lutchansky: section 3.3; Upon receiving a Router Solicitation message containing a Prefix Delegation option, the router MUST process the message as described in [DISCOVERY] and [ADDRCONF] before processing the PD option…section 3.3.1; Once the site router has numbered each link, it SHOULD send Router Advertisement messages to allow hosts to use address   autoconfiguration [ADDRCONF] to obtain global addresses).  
As per claim 5, Lutchansky teaches the apparatus of claim 1, wherein the located router is a border router (Lutchansky: Abstract; The PD option, which lists the global prefixes that a site may use to number its network, is attached to IPv6 Neighbor Discovery Router Advertisement   messages that are sent across a point-to-point link from a provider's router to a site's border router).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over IPv6 Router Advertisement Prefix Delegation Option, hereinafter “Lutchansky” [Applicant’s IDS] in view of Levy-Abegnoli et al. (U.S. Publication No. 2008/0307516), hereinafter “Levy-Abegnoli”.
As per claim 4, Lutchansky teaches the apparatus of claim 1.

However Levy-Abegnoli teaches:
wherein the received router advertisement message includes a registration token option for verifying authorization of a node (Levy-Abegnoli; paragraph 0015; RFC 3971 requires that all router advertisement messages sent according to the SEND protocol include a digital signature, for example an RSA signature; as described herein, however, other secure tokens can be supplied, for example a public key, or a digital certificate such as an X.509v3 public key certificate; hence the term "secure token" as used herein refers to any one of the public key, the digital signature, or the digital certificate as described for example in RFC 3961). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Levy-Abegnoli with the teachings as in Lutchansky. The motivation for doing so would have been in order to deployment of Secure Neighbor Discovery (SEND) in an Internet Protocol version 6 (IPv6) network and to validate the authenticity of a router (Levy-Abegnoli: paragraphs 0001-0002).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159.  The examiner can normally be reached on Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449   
                                                                                                                                                                                          /HERMON ASRES/Primary Examiner, Art Unit 2449